Case: 19-10251   Date Filed: 02/07/2020   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10251
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:18-cr-00077-TCB-JSA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LEONARDO KING,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 7, 2020)



Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-10251     Date Filed: 02/07/2020    Page: 2 of 5


      Leonardo King appeals the substantive reasonableness of his above-

guideline 168-month total sentence for carjacking, in violation of 18 U.S.C.

§§ 2119(1) and 2, and brandishing a firearm during a crime of violence, in

violation of 18 U.S.C. §§ 924(c) and 2. He argues that his sentence is

substantively unreasonable. For the following reasons, we affirm.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The party

challenging the sentence bears the burden of demonstrating that the sentence is

unreasonable in light of the record, the 18 U.S.C. § 3553(a) factors, and the

substantial deference afforded to sentencing courts. United States v. Rosales-

Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).

      In reviewing the reasonableness of a sentence, we conduct a two-step

inquiry, first ensuring that there was no significant procedural error, and then

examining whether the sentence was substantively reasonable. United States v.

Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009).

      We evaluate substantive reasonableness by considering the totality of the

circumstances and whether the sentence achieves the sentencing purposes stated in

§ 3553(a). Id. The district court must impose a sentence that is sufficient, but not

greater than necessary, to comply with the purposes listed in § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the


                                          2
              Case: 19-10251     Date Filed: 02/07/2020     Page: 3 of 5


law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2);

United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). The district court

must also consider the nature and circumstances of the offense and the history and

characteristics of the defendant. 18 U.S.C. § 3553(a)(1).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). The district court is not required to discuss each of the § 3553(a) factors; an

acknowledgement that it has considered the § 3553(a) factors will suffice. United

States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007). However, a district court

abuses its discretion when it (1) fails to consider relevant factors that were due

significant weight; (2) gives an improper or irrelevant factor significant weight; or

(3) commits a clear error of judgment in considering the proper factors. United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). The district court

can rely on factors already considered in calculating the guideline range when

imposing a variance. See United States v. Amedeo, 487 F.3d 823, 833–34 (11th

Cir. 2007). “A district court’s unjustified reliance on a single § 3553(a) factor may

be a symptom of an unreasonable sentence,” but does not mean that it is

“necessarily unreasonable.” United States v. Williams, 526 F.3d 1312, 1322 (11th

Cir. 2008) (per curiam) (internal quotation marks omitted).


                                           3
              Case: 19-10251     Date Filed: 02/07/2020    Page: 4 of 5


      We will vacate a sentence only if we are left with the “definite and firm”

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that is outside the range of

reasonable sentences dictated by the facts of the case. Irey, 612 F.3d at 1190. We

may not presume that a sentence outside the guideline range is unreasonable and

must give due deference to the district court’s decision that the § 3553(a) factors,

as a whole, justify the extent of the variance. Rosales-Bruno, 789 F.3d at 1254–55.

A sentence imposed well below the statutory maximum penalty is an indicator of a

reasonable sentence. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008) (per curiam).

      Here, King fails to demonstrate that his 168-month total sentence is

substantively unreasonable; we see no abuse of discretion. To start, King concedes

that the district court explained its reasoning for the sentence and the upward

variance in open court. Nevertheless, he argues that the sentence was unreasonable

because the district court placed too much emphasis on the fact that he placed a

gun to the victim’s head, which made all other factors virtually irrelevant. Not so.

Contrary to King’s assertion, the district court placed great emphasis on not just

one, but at least three factors: King’s criminal history, the fact that he committed

the offense while on probation, and the fact that he put a firearm to the back of the

victim’s head. See § 3553(a)(1). And the weight the court gave those three factors


                                          4
               Case: 19-10251     Date Filed: 02/07/2020    Page: 5 of 5


was within its sound discretion. See Clay, 483 F.3d at 743. Even if we agreed that

the district court relied primarily on the firearm-to-head factor, King fails to

explain why such reliance is unreasonable. See Williams, 526 F.3d at 1322. Also,

at sentencing, King admitted that his co-defendant was less culpable than he, so his

conclusory argument about sentencing disparity rings hollow. Further, the district

court was entitled to rely on factors already considered in calculating the guideline

range when imposing a variance. See Amedeo, 487 F.3d at 833–34. Finally,

though King received a total sentence of 168 months, which was 21 months above

the total advisory guideline range, that sentence was still well below the statutory

maximum possible sentence of life, which indicates reasonableness. See Gonzalez,
550 F.3d at 1324. Accordingly, we affirm King’s sentence.

      AFFIRMED.




                                           5